In re Paul Revere Life Insurance Company et al.; — Defendant; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. N, No. 457,275; to the Court of Appeal, First Circuit, No. 00 CW 1654.
Granted in part. The District Court erred in denying defendant’s motion to introduce the videotape solely on timeliness grounds. Local Rule VII(3)(G) of the 19th Judicial District Court does not require a party to include “exhibits to be used for impeachment or rebuttal” in its Pre-Trial Order. In all other respects, the application is denied.
KNOLL, J., not on panel.